DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 13-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage et al. (US Patent Application Publication US 2017/0321913 A1) in view of Kammerzell et al. (US Patent Application Publication US 2008/0018001 A1, previously cited by the examiner in the 1/19/2022 office action) and Taylor et al. (US Patent Application Publication US 2012/0304862 A1).
Regarding claim 1, Dinnage discloses (figure 1-9 and 14-16) an air conditioner (air handling system 310), comprising: an air flow path defining an air flow direction (input air 302 flows through the sections 412 and 422 it becomes conditioned air 306 as seen in figure 3, 6, 8-9, as the direction is not further defined the direction could be any direction taken by the airflow across the air handling system 310 such as at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air);  a plurality of evaporative cooling membrane panels (evaporative media sections 412 and 422),disposed in the air flow path and arranged in a closed configuration to prevent a substantial portion of an air flow through the airflow path from bypassing the plurality of evaporative cooling membrane panels (in the closed configuration of figure 3 there is no bypass air 308 as seen in figure 6-9 as the sections must be moved to allow for bypass air 308 per paragraph 0043); and an evaporative cooling membrane panel of the plurality of evaporative cooling membrane panels (evaporative media section 422, which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039, where the media is cellulose per paragraph 0036), wherein the evaporative cooling membrane panel  is arranged in the closed configuration of the plurality of evaporative cooling membrane panels (as seen in figure 3) such that a face of the evaporative cooling membrane panel is  disposed relative to the direction of the airflow (at 422 at the upstream face 504 of evaporative media 502, as seen in figure 3 and 4).
However Dinnage does not explicitly disclose the face of the evaporative cooling panel, is disposed at an oblique angle relative to the air flow  direction, in the closed configuration of figure 3 of Dinnage.
Kammerzell teaches (Figure 1 and 3-6) evaporative cooling panels (at evaporative cooler modules 120 and 122 seen in figure 6) where the face of the evaporative cooling panel, is disposed at an oblique angle relative to the direction (the long faces of 120 and 122 are at an oblique angle relative to a direction of airflow  to the common blower 124, where the airflow direction is seen in figure 1 with the airflows indicated at arrows 22 and 24 which is the general direction of airflow form the inlet through the media at arrow 22 and from the media to the fan 20 at arrow 24 as seen in figure 1 and per paragraph 0060 and 0065 where the general direction of airflow though the evaporative cooler, which is similar to the direction of airflow though Dinnage at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air  seen in figure 3, 6, 8-9 of Dinnage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Dinnage to be angled relative to one  another as taught by Kammerzell, doing so would provide a means for equalizing airflow and evaporative cooling effect of each module/panel which can enhance the efficiency of multiple modules/panels as recognized by Kammerzell (per paragraph 0071).
Additionally Dinnage does not explicitly disclose the face of the evaporative cooling panel, is defined by a plurality of microporous fibers, being configured to: receive liquid in a fluid flow path of the microporous fiber such that the air flow over the microporous fiber generates a vapor; and release the vapor into the air flow via pores of the microporous fiber. As Dinnage only generally discloses the media in the sections 412 and 422.
Taylor teaches (figure 1-6) a membrane of the evaporative cooling panel (flat panel contractor 100, which is suitable for  use as an evaporative cooler per paragraph 0026 and air handling or other HVAC equipment per paragraph 0060), the panel defined by a plurality of microporous fibers (at hollow fiber array 104 of hollow fibers 130), being configured to: receive liquid in a fluid flow path of the microporous fiber such that the air flow over the microporous fiber generates a vapor; and release the vapor into the air flow via pores of the microporous fiber (the lumen side on the inside of the fibers forms a passage for cold fluid passing through the fibers per paragraph 0020 and per paragraph 0109 the fibers have pores which block the passage of liquid but allow passage or gases and vapors, this is similarly noted in paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic evaporative media of Dinnage to be the hollow fiber  microporous membranes disclosed by Taylor. Doing so would provide a evaporative air conditioning structure that does not use metal or other corrosive materials,  is modular, is replaceable, can accommodate high air flow rates, and  have low shell-side pressure drop as recognized by Taylor (per paragraph 0027) and additionally would provide a structure that has no liquid entrainment in the gas stream and would not require a demister  as recognized by Taylor (per paragraph 0069).
Regarding claim 2, Dinnage as modified discloses the claim limitations of claim 1 above and Taylor further discloses the fluid flow path of each microporous fiber of the plurality of microporous fibers is configured direct the liquid therethrough (the lumen side on the inside of the fibers forms a passage for cold fluid passing through the fibers per paragraph 0020); and the pores of each microporous fiber of the plurality of microporous fibers are configured to block passage of the liquid therethrough but allow passage of the vapor therethrough (per paragraph 0109 the fibers have pores which block the passage of liquid but allow passage or gases and vapors, this is similarly noted in paragraph 0008).
Regarding claim 3, Dinnage as modified discloses the claim limitations of claim 1 above and Dinnage  in view of Taylor further discloses an additional evaporative cooling membrane panel disposed within the air flow path  ( at an individual cassette of evaporative media section 422, which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039, where the media is cellulose per paragraph 0036 or at evaporative media section 412, which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039, where the media is cellulose per paragraph 0036)  However Dinnage does not discloses the specific type of media in the additional panel. 
Taylor teaches (figure 1-6) a membrane of the evaporative cooling panel (flat panel contractor 100, which is suitable for  use as an evaporative cooler per paragraph 0026 and air handling or other HVAC equipment per paragraph 0060), the panel comprising an additional face defined by an additional plurality of microporous fibers (at hollow fiber array 104 of hollow fibers 130), each additional microporous fiber of the additional plurality of microporous fibers being configured to receive liquid in an additional fluid flow path of the additional microporous fiber such that the air flow over the additional microporous fiber generates an additional vapor; and release the additional vapor into the air flow via additional pores of the microporous fiber (the lumen side on the inside of the fibers forms a passage for cold fluid passing through the fibers per paragraph 0020 and per paragraph 0109 the fibers have pores which block the passage of liquid but allow passage or gases and vapors, this is similarly noted in paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic evaporative media of both sections 412 and 422 of Dinnage to be the hollow fiber microporous membranes disclosed by Taylor. Doing so would provide a evaporative air conditioning structure that does not use metal or other corrosive materials,  is modular, is replaceable, can accommodate high air flow rates, and  have low shell-side pressure drop as recognized by Taylor (per paragraph 0027) and additionally would provide a structure that has no liquid entrainment in the gas stream and would not require a demister  as recognized by Taylor (per paragraph 0069).
Regarding claim 4, Dinnage as modified discloses the claim limitations of claim 3 above and Dinnage in view of  Kammerzell further discloses the additional face is disposed at an additional oblique angle relative to the airflow direction ( replacing the angle of the panels 412 and 422 of Dinnage with the angle of the panels disclosed by Kammerzell where the long faces of 120 and 122 are at an oblique angle relative to a direction of airflow  to the common blower 124 as such two panels would each have an oblique angle ).
Regarding claim 6, Dinnage as modified discloses the claim limitations of claim 3 above and Dinnage further discloses the evaporative cooling membrane panel (422) is disposed in parallel with the additional evaporative cooling membrane panel (412)  relative to a flow of the liquid, such that: the evaporative cooling membrane panel is configured to receive a first portion of the liquid; and the additional evaporative cooling membrane panel is configured to receive a second portion of the liquid different than the first portion of the liquid (the media panels 412 and 422 can be connected to a common reservoir 516 drained from a drain line 524 per paragraph 0039 as such the supply of fluid to each media section would be in parallel to each other relative to the reservoir as seen by the individual fluid connection lines to sections 412 and 422 in figure 3, 6, 8 and 9).
Regarding claim 7, Dinnage as modified discloses the claim limitations of claim 3 above and Dinnage  in view of Kammerzell further discloses the face of the evaporative cooling membrane panel is disposed at a third oblique angle relative to the additional face of the additional evaporative cooling membrane panel (panels at sections 120 and 122 are at oblique angles to each other as seen in figure 6 of Kammerzell).
Regarding claim 8, Dinnage as modified discloses the claim limitations of claim 3 above and Dinnage further discloses the face of the evaporative cooling membrane panel (at 422 at the upstream face 504 of evaporative media 502) is parallel with the additional face of the additional evaporative cooling membrane panel (at an individual cassette 500 of evaporative media section 422, at the upstream face 504 of evaporative media 502, which would be along the long sides of 422 as the individual cassettes 500 from part of the same section 422 as seen in figure 3).
Regarding claim 9, Dinnage as modified discloses the claim limitations of claim 3 above and Dinnage further discloses a first valve configured to be actuated to a first open position in which the first valve enables a first flow of the liquid to the evaporative cooling membrane panel (section 422 is individually connected with fluid flow from a pump 518 per paragraph 0063, however that individual pump may be replaced by a valve  instead of multiple pumps per paragraph 0059 with valves 224, 234 and 244 explicitly shown controlling fluid flow in figure 2), and configured to be actuated to a first closed position in which the first valve blocks the first flow of the liquid to the evaporative cooling membrane panel (the pumps/valves control fluid flow to individual media section 422, where the pump/valve can individually control fluid flow to individual evaporative media sections 422 per paragraph 0063); and a second valve configured to be actuated to a second open position in which the second valve enables a second flow of the liquid to the additional evaporative cooling membrane panel (section 412 is individually connected with fluid flow from a pump 518 per paragraph 0063, however that individual pump may be replaced by a valve  instead of multiple pumps per paragraph 0059 with valves 224, 234 and 244 explicitly shown controlling fluid flow in figure 2), and configured to be actuated to a second closed position in which the second valve blocks the second flow of the liquid to the additional evaporative cooling membrane panel (the pumps/valves control fluid flow to individual media section 412, where the pump/valve can individually control fluid flow to individual evaporative media sections 412 per paragraph 0063).
Regarding claim 10, Dinnage as modified discloses the claim limitations of claim 9 above and Dinnage further discloses a controller (controller 610) configured to: actuate the first valve to the first open position and the second valve to the second closed position in a first operating configuration; actuate that the first valve to the first closed position and the second valve to the second open position in a second operating configuration; actuate the first valve to the first open position and the second valve to the second open position in a third operating configuration; and actuate the first valve to the first closed position and the second valve to the second closed position in a fourth operating configuration ( each of the media sections 412 and 422 are individually operable by activating or deactivating fluid flow by the controller 610 operating the pumps 518 per paragraph 0063, where the pumps may be replaced by valves per paragraph 0059).

Regarding claim 11, Dinnage as modified discloses the claim limitations of claim 1 above and Dinnage further discloses a controller (controller 610) configured to: control movement of the evaporative cooling membrane panel (at 412), to cause an open configuration of the plurality of evaporative cooling membrane panels in which a gap is formed in the air flow path ( a gap for bypass air 308 as seen in figure 6, 8 and 9, the controller adjust the position of each media section 412 per paragraph 0064), the gap being configured to receive a bypass portion of the air flow such that the bypass portion of the air flow bypasses the evaporative cooling membrane panels (at bypass air 308 as seen in figure 6, 8 and 9); and control movement of the evaporative cooling membrane panel to cause the closed configuration of the plurality of evaporative cooling membrane panels in which the gap is removed ( the movement of the media sections opens or closes gaps at openings 426  for bypass air 308 per paragraph 0043-0044).
Regarding claim 13, Dinnage as modified discloses the claim limitations of claim 1 above and Dinnage further discloses a liquid tank (reservoir 516 in figure 5) having: a first outlet configured to direct the liquid toward the plurality of evaporative cooling membrane panel (an outlet at supply lines 514 per paragraph 0038); a first inlet configured to receive the liquid after the liquid passes through the plurality of evaporative cooling membrane panels (water flowing from the media 502 is collected in the reservoir 516 per paragraph 0037); a second outlet configured to output a portion of the liquid away from the plurality of evaporative cooling membrane panels (drain line 524 with drain valve 522); and a second inlet configured to receive replacement liquid (water is supplied to reservoir 516 by supply line 520 per paragraph 0038).
Regarding claim 14, Dinnage as modified discloses the claim limitations of claim 1 above and Dinnage in view of Taylor further discloses the air conditioner does not comprise a mist eliminator (Dinnage is silent as to a mist eliminator, and the evaporative cooling membrane panel of Taylor explicitly does not require a mist eliminator not require a demister  as recognized by Taylor paragraph 0069).
Regarding claim 16, Dinnage discloses (figure 1-9 and 14-16) an air conditioner (air handling system 310), comprising: an air flow path defining an average air flow direction and configured to direct an air flow in the average air flow direction (input air 302 flows through the sections 412 and 422 it becomes conditioned air 306 as seen in figure 3, 6, 8-9, as the average air flow direction is not further defined the direction could be any direction taken by the bulk of the airflow across the air handling system 310 such as at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air which all proceed in a general left to right direction through the walls 316 of the air handling system 310); 
a plurality of evaporative cooling panels (evaporative media sections 412 and 422) disposed in the air flow path and arranged in a closed configuration to prevent a substantial portion of the air flow through the air flow path from bypassing the plurality of evaporative cooling panels ( in the closed configuration of figure 3 there is no bypass air 308 as seen in figure 6-9 as the sections must be moved to allow for bypass air 308 per paragraph 0043), wherein the plurality of evaporative cooling panels includes an evaporative cooling panel (evaporative media section 422, which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039, where the media is cellulose per paragraph 0036); and 
a face of the evaporative cooling panel (at 422 at the upstream face 504 of evaporative media 502, as seen in figure 3 and 4), wherein the evaporative cooling panel is arranged in the closed configuration of the plurality of evaporative cooling panels such that the face is disposed relative to the direction of the airflow (at 422 at the upstream face 504 of evaporative media 502, as seen in figure 3 and 4).
and configured to facilitate passage of the air flow over an evaporative cooling membrane panel (air flows across the evaporative media 502 of section 412 per paragraph 0037), generation of the vapor from the liquid in the evaporative cooling panel based on heat exchange between the fluid and the air flow, and release of the vapor into the air flow (the air generates vapor by heating the water in the evaporative media 502 per paragraph 0037).
However Dinnage does not explicitly disclose the face of the evaporative cooling panel, is disposed at an oblique angle relative to the average air flow direction, in the closed configuration of figure 3 of Dinnage.
Kammerzell teaches (Figure 1 and 3-6) evaporative cooling panels (at evaporative cooler modules 120 and 122 seen in figure 6) where the face of the evaporative cooling panel, is disposed at an oblique angle relative to the average air flow direction (the long faces of 120 and 122 are at an oblique angle relative to a direction of airflow  to the common blower 124. Where the average airflow direction is seen in figure 1 with the airflows indicated at arrows 22 and 24 which is the general direction of airflow form the inlet through the media at arrow 22 and from the media to the fan 20 at arrow 24 as seen in figure 1 and per paragraph 0060 and 0065 where the average/general direction of airflow though the evaporative cooler, which is similar to the direction of airflow though Dinnage at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air  seen in figure 3, 6, 8-9 of Dinnage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Dinnage to be angled relative to one  another as taught by Kammerzell, doing so would provide a means for equalizing airflow and evaporative cooling effect of each module/panel which can enhance the efficiency of multiple modules/panels as recognized by Kammerzell (per paragraph 0071).
Additionally Dinnage does not explicitly disclose a membrane of the evaporative cooling panel, the membrane defined by a plurality of microporous fibers, each microporous fiber of the plurality of microporous fibers comprising a fluid flow path configured direct a fluid therethrough and pores configured to block passage of the fluid in a liquid form through the pores but allow passage of the fluid in a vapor form through the pores. As Dinnage only generally discloses the media in the sections 412 and 422.
Taylor teaches (figure 1-6) a membrane of the evaporative cooling panel (flat panel contractor 100, which is suitable for  use as an evaporative cooler per paragraph 0026 and air handling or other HVAC equipment per paragraph 0060), the membrane defined by a plurality of microporous fibers (at hollow fiber array 104 of hollow fibers 130), each microporous fiber of the plurality of microporous fibers comprising a fluid flow path configured direct a fluid therethrough and pores configured to block passage of the fluid in a liquid form through the pores but allow passage of the fluid in a vapor form through the pores (per paragraph 0109 the fibers have pores which block the passage of liquid but allow passage or gases and vapors, this is similarly noted in paragraph 0008), with generation of the vapor from the liquid in the microporous fibers based on heat exchange between the fluid and the air flow, and release of the vapor via the pores into the air flow (heat is exchanged between the air flow and the liquid in the hollow fibers per at least paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic evaporative media of Dinnage to be the hollow fiber  microporous membranes disclosed by Taylor. Doing so would provide a evaporative air conditioning structure that does not use metal or other corrosive materials,  is modular, is replaceable, can accommodate high air flow rates, and  have low shell-side pressure drop as recognized by Taylor (per paragraph 0027) and additionally would provide a structure that has no liquid entrainment in the gas stream and would not require a demister  as recognized by Taylor (per paragraph 0069).
Regarding claim 17, Dinnage as modified discloses the claim limitations of claim 16 above and Dinnage further discloses an additional evaporative cooling panel of the plurality of evaporative cooling panels, wherein the additional evaporative cooling panel is disposed within the air flow path (at an individual cassette of evaporative media section 422, which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039, where the media is cellulose per paragraph 0036 or at evaporative media section 412, which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039, where the media is cellulose per paragraph 0036); and an additional face of the additional evaporative cooling panel ( at the upstream face 504 of evaporative media 502, as seen in figure 3 and 4),  where the additional face is disposed at an additional oblique angle relative to the average airflow direction ( replacing the angle of the panels 412 and 422 of Dinnage with the angled of the panels disclosed by Kammerzell where the long faces of 120 and 122 are at an oblique angle relative to a direction of airflow  to the common blower 124 as such two panels would each have an oblique angle ).
Regarding claim 19, Dinnage as modified discloses the claim limitations of claim 17 above and Dinnage further discloses the evaporative cooling panel and the additional evaporative cooling panel are disposed in parallel relative to a flow of the fluid such that the evaporative cooling panel receives a first portion of the fluid and the additional evaporative cooling panel receives a second portion of the fluid different than the first portion (the media panels 412 and 422 can be connected to a common reservoir 516 drained from a drain line 524 per paragraph 0039 as such the supply of fluid to each media section would be in parallel to each other relative to the reservoir as seen by the individual fluid connection lines to sections 412 and 422 in figure 3, 6, 8 and 9).
Regarding claim 20, Dinnage as modified discloses the claim limitations of claim 17 above and Dinnage further discloses a controller (controller 610) configured to: control rotational or translational movement of the evaporative cooling panel (412, with rotational movement where section 412 rotates about an axis 418 as seen in figure 9 and per paragraph 0049 and with translational movement of the section 412 which translates relative to section 422 as seen in figure 6 and 8, per paragraph 0046-0048), the additional evaporative cooling panel (422), or both to cause an open configuration of the plurality of evaporative cooling panels in which a gap is formed between the evaporative cooling panel and the additional evaporative cooling panel ( a gap for bypass air 308 as seen in figure 6, 8 and 9, the controller adjust the position of each media section 412 per paragraph 0064, the gap for bypass air 308 at openings 426 is between section 412 and an adjacent section 422 as seen in figure 6, 8 and 9), the gap being configured to receive a portion of the air flow such that the portion of the air flow bypasses the evaporative cooling panel and the additional evaporative cooling panel (at bypass air 308 as seen in figure 6, 8 and 9); and control rotational or translational movement of the evaporative cooling panel, the additional evaporative cooling panel, or both to cause the closed configuration in which the gap is removed ( the movement of the media sections opens or closes gaps at openings 426  for bypass air 308 per paragraph 0043-0044).
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage et al. (US Patent Application Publication US 2017/0321913 A1) in view of Kammerzell et al. (US Patent Application Publication US 2008/0018001 A1), Taylor et al. (US Patent Application Publication US 2012/0304862 A1) and Fisher et al. (US Patent Application Publication US 20130320573 A1).
Regarding claim 5, Dinnage as modified discloses the claim limitations of claim 3 above however Dinnage does not disclose the evaporative cooling membrane panel is disposed in series with the additional evaporative cooling membrane panel relative to a flow of the liquid, such that the evaporative cooling membrane panel is configured to: receive the liquid at an inlet; and output the liquid via an outlet communicatively coupled with additional evaporative cooling membrane panel.
Fischer discloses evaporative cooling media panels ( evaporative cooler 120 with first and second stages 126 and 128 ) that may be disposed in series or parallel connection (the stages 126 and 128 may be connected in series or parallel per paragraph 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parallel fluid connection disclosed by Dinnage to be a series connection as taught by Fisher. Doing so would have provided an alternative to parallel connection as recognized by Fischer (per paragraph 0023) and connecting heat exchanging elements in series or parallel fluid connection is notoriously well known in the heat exchange art.
Regarding claim 18, Dinnage as modified discloses the claim limitations of claim 17 above and Dinnage further discloses the evaporative cooling panel (412) and the additional evaporative cooling panel (422).
However Dinnage does not explicitly disclose a series connection between the panels. 
Fischer discloses evaporative cooling media panels ( evaporative cooler 120 with first and second stages 126 and 128 ) that may be disposed in series or parallel connection (the stages 126 and 128 may be connected in series or parallel per paragraph 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parallel fluid connection disclosed by Dinnage to be a series connection as taught by Fisher. Doing so would have provided an alternative to parallel connection as recognized by Fischer (per paragraph 0023) and connecting heat exchanging elements in series or parallel fluid connection is notoriously well known in the heat exchange art.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage et al. (US Patent Application Publication US 2017/0321913 A1) in view of Kammerzell et al. (US Patent Application Publication US 2008/0018001 A1), Taylor et al. (US Patent Application Publication US 2012/0304862 A1) and Echols (US Patent Application Publication US 2018/0372387 A1).
Regarding claim 15, Dinnage as modified discloses the claim limitations of claim 1 above, however Dinnage does not disclose a screen of the evaporative cooling membrane panel, wherein the screen is disposed upstream of the face of the evaporative cooling membrane panel relative to the air flow direction.
Echols teaches (figure 5 and 6), a evaporative cooling panel (of evaporative cooling media 112 in frame assembly 106) with a screen of the evaporative cooling panel, wherein the screen is disposed upstream of the face of the evaporative cooling membrane panel relative to the air flow direction ( pre filter screen 114 is included to protect the evaporative cooling media 112 per paragraph 0028 which is upstream in the direction of airflow as seen in figure 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinnage to include a pre filter screen for the evaporative cooling media as taught by Echols. Doing so would provide a protection structure for  providing a protective filter for the evaporative media as taught by Echols (per paragraph 0028).
Claim 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage et al. (US Patent Application Publication US 2017/0321913 A1) in view Taylor et al. (US Patent Application Publication US 2012/0304862 A1) and Bugler et al (US Patent Application Publication US 2013/0269924 A1).
Regarding claim 27, Dinnage discloses (figure 1-9 and 14-16) an evaporative cooling system, comprising: an air flow path configured to direct an air flow through the evaporative cooling system (input air 302 flows through the sections 412 and 422 it becomes conditioned air 306 as seen in figure 3, 6, 8-9, as the direction is not further defined the direction could be any direction taken by the airflow across the air handling system 310 such as at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air); a plurality of evaporative cooling membrane panels (evaporative media sections 412 and 422 which can be made of a plurality of cassettes 500 of evaporative media 502 per paragraph 0039 and as seen in figure 4 and 5, where the media is cellulose per paragraph 0036) configured to receive a liquid via a liquid supply line (supply line 520) coupled to the plurality of evaporative cooling membrane panels  (at cassettes 500) and output the liquid through a liquid return line (drain line 524 per paragraph 0038 and 0039 when the system is a direct system  four continual supply and draining and the sections may be interconnected or have a common reservoir) coupled to the plurality of evaporative cooling membrane panels such that the liquid is passed from the liquid supply line (520), through the plurality of evaporative cooling membrane panels (at cassettes 500), and through the liquid return line (through drain 524 with flow per the direct system example of paragraph 0037-0039),  and wherein the plurality of evaporative cooling membrane panels comprises a first evaporative cooling membrane panel (422) and a second evaporative cooling membrane panel (412)  and
a controller (controller 610) configured to control the evaporative cooling system to circulate the flow of the liquid to the liquid supply line, through the plurality of evaporative cooling membrane panels, and through the liquid return line ( each of the media sections 412 and 422 are individually operable by activating or deactivating fluid flow by the controller 610 operating the pumps 518 per paragraph 0063).
However Dinnage does not explicitly disclose the evaporative cooling panels, comprises by a plurality of microporous fibers, configured to receive liquid or a portion thereof, generate a vapor from the liquid portion thereof; and output the vapor through pores of the plurality of microporous fibers into the airflow. As Dinnage only generally discloses the media in the sections 412 and 422.
Taylor teaches (figure 1-6) a membrane of the evaporative cooling panel (flat panel contractor 100, which is suitable for  use as an evaporative cooler per paragraph 0026 and air handling or other HVAC equipment per paragraph 0060), the panel defined by a plurality of microporous fibers (at hollow fiber array 104 of hollow fibers 130), being configured to: receive liquid , generate a vapor from the liquid portion thereof; and output the vapor through pores of the plurality of microporous fibers into the airflow (the lumen side on the inside of the fibers forms a passage for cold fluid passing through the fibers per paragraph 0020 and per paragraph 0109 the fibers have pores which block the passage of liquid but allow passage or gases and vapors, this is similarly noted in paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic evaporative media of Dinnage to be the hollow fiber  microporous membranes disclosed by Taylor. Doing so would provide a evaporative air conditioning structure that does not use metal or other corrosive materials,  is modular, is replaceable, can accommodate high air flow rates, and  have low shell-side pressure drop as recognized by Taylor (per paragraph 0027) and additionally would provide a structure that has no liquid entrainment in the gas stream and would not require a demister  as recognized by Taylor (per paragraph 0069).
Additionally Dinnage does not disclose the second evaporative cooling membrane panel is disposed in series with the first evaporative cooling membrane panel with respect to a flow of the liquid.
Bugler discloses (Figure 13a--15b) an evaporative cooling media panels ( at evaporative heat exchange subsections 5 and 7 per paragraph ) that may be disposed in series or parallel connection (the stages subsections 5 and 7 may be connected in series or parallel per paragraph 0073-0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parallel fluid connection disclosed by Dinnage to be a series connection as taught by Bugler. Doing so would have provided an alternative to parallel connection as recognized by Bugler (per paragraph 0074-0075) and connecting heat exchanging elements in either series or parallel fluid connection is notoriously well known in the heat exchange art.
Regarding claim 28, Dinnage as modified discloses the claim limitations of claim 27 above and Dinnage further discloses a liquid flow path extending from the liquid return line to the liquid supply line (a flow path from supply line 520 through header 512 to  reservoir 516 and through the drain line 524 per paragraph 0038); and a pump (pump 518) coupled to the liquid flow path, wherein the controller (610) is configured to control the pump to circulate the flow of the liquid to the liquid supply line, through the plurality of evaporative cooling membrane panels, through the liquid return line, and through the liquid flow path  ( each of the media sections 412 and 422 are individually operable by activating or deactivating fluid flow by the controller 610 operating the pumps 518 per paragraph 0038 and 0063).
Regarding claim 29, Dinnage as modified discloses the claim limitations of claim 27 above and Dinnage further discloses a valve (section 412 and 422 is individually connected with fluid flow from a pump 518 per paragraph 0063, however that individual pump may be replaced by a valve  instead of multiple pumps per paragraph 0058 with valves 224, 234 and 244 explicitly shown controlling fluid flow in figure 2) configured to be controlled by the controller  (610) between: a first position in which an evaporative cooling membrane panel of the plurality of evaporative cooling membrane panels is activated such that the evaporative cooling membrane panel receives the liquid or the portion thereof (the pumps/valves control fluid flow to individual media section 422, where the pump/valve can individually control fluid flow to individual evaporative media sections 422 per paragraph 0063); and a second position in which the evaporative cooling membrane panel of the plurality of evaporative cooling membrane panels is deactivated such that the evaporative cooling membrane panel does not receive the liquid or the portion thereof (the pumps/valves control fluid flow to individual media section 422, where the pump/valve can individually control fluid flow to individual evaporative media sections 422 per paragraph 0063).
Regarding claim 31, Dinnage as modified discloses the claim limitations of claim 27 above and Dinnage further discloses wherein the plurality of evaporative cooling membrane panels comprises: a third evaporative cooling membrane panel (one of the other sections 422 not the one selected as the first panel); and a fourth evaporative cooling membrane panel (one of the other sections 412 not the one selected as the second panel) disposed in parallel with the third evaporative cooling membrane panel with respect to the flow of the liquid (the media panels 412 and 422 can be connected to a common reservoir 516 drained from a drain line 524 per paragraph 0039 as such the supply of fluid to each media section would be in parallel to each other relative to the reservoir as seen by the individual fluid connection lines to sections 412 and 422 in figure 3, 6, 8 and 9).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage et al. (US Patent Application Publication US 2017/0321913 A1) in view of Taylor et al. (US Patent Application Publication US 2012/0304862 A1), Bugler et al (US Patent Application Publication US 2013/0269924 A1) and Kammerzell et al. (US Patent Application Publication US 2008/0018001 A1).
Regarding claim 32, Dinnage as modified discloses the claim limitations of claim 27 above and Dinnage further discloses the plurality of evaporative cooling membrane panels is disposed in the air flow path and arranged in a closed configuration to prevent a substantial portion of the air flow from bypassing the plurality of evaporative cooling membrane panels ( in the closed configuration of figure 3 there is no bypass air 308 as seen in figure 6-9 as the sections must be moved to allow for bypass air 308 per paragraph 0043); and the first evaporative cooling membrane panel (422) is arranged in the closed configuration of the plurality of evaporative cooling membrane panels (as seen in figure 3) such that a face of the first evaporative cooling membrane panel is disposed relative to a direction of the air flow (at 422 at the upstream face 504 of evaporative media 502, as seen in figure 3 and 4).
However Dinnage does not explicitly disclose the face of the evaporative cooling panel, is disposed at an oblique angle relative to an average air flow direction, in the closed configuration of figure 3 of Dinnage.
Kammerzell teaches (Figure 1 and 3-6) evaporative cooling panels (at evaporative cooler modules 120 and 122 seen in figure 6) where the face of the evaporative cooling panel, is disposed at an oblique angle relative to the average air flow direction (the long faces of 120 and 122 are at an oblique angle relative to a direction of airflow  to the common blower 124. Where the average airflow direction is seen in figure 1 with the airflows indicated at arrows 22 and 24 which is the general direction of airflow form the inlet through the media at arrow 22 and from the media to the fan 20 at arrow 24 as seen in figure 1 and per paragraph 0060 and 0065 where the average/general direction of airflow though the evaporative cooler, which is similar to the direction of airflow though Dinnage at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air  seen in figure 3, 6, 8-9 of Dinnage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Dinnage to be angled relative to one  another as taught by Kammerzell, doing so would provide a means for equalizing airflow and evaporative cooling effect of each module/panel which can enhance the efficiency of multiple modules/panels as recognized by Kammerzell (per paragraph 0071).

Response to Arguments
Applicant's arguments filed  9/26/2022 have been fully considered but they are not persuasive. Regarding the applicant's arguments referencing the previous rejections under 35 U.S.C. 103 of Dinnage in view of Kammerzell and Taylor for claims 1 and 16. The examiner respectfully disagrees and notes that Dinnage in view of Kammerzell still taught the limitations of a face of an evaporative cooling panel disposed at an oblique angle to an airflow direction  or an average airflow direction. The examiner noted that a direction of airflow was broadly defined and could refer to a general direction of airflow such as the direction of airflow from blower at (312 of Dinnage or 124 of Kammerzell) to the evaporative cooling panel (at 412 and 422 of Dinnage or 120 and 122 of Kammerzell). Kammerzell teaches (Figure 1 and 3-6) evaporative cooling panels (at evaporative cooler modules 120 and 122 seen in figure 6) where the face of the evaporative cooling panel, is disposed at an oblique angle relative to the average air flow direction. Specifically where the long faces of 120 and 122 or Kammerzell are at an oblique angle relative to a direction of airflow  to the common blower 124. Where the average airflow direction is seen in figure 1 with the airflows indicated at arrows 22 and 24 which is the general direction of airflow form the inlet through the media at arrow 22 and from the media to the fan 20 at arrow 24 as seen in figure 1 and per paragraph 0060 and 0065 where the average/general direction of airflow though the evaporative cooler, which is similar to the direction of airflow though Dinnage at the airflow direction seen at arrows indicating input air 302 conditioned air 306, bypass air 308, or supply air  seen in figure 3, 6, 8-9 of Dinnage. Where the combination of Dinnage in view of Kammerzell, specifically with the angled evaporative cooling modules disclosed by figure 6 of Kammerzell as opposed to the parallel modules disclosed in Dinnage, would have had led to the cooling modules being at oblique angles to an airflow direction or an average airflow direction through an evaporative cooling unit as disclosed in Dinnage or Kammerzell. As such Dinnage in view of Taylor and Kammerzell still discloses the claim limitations of claims 1 and 16. Additionally the examiner notes that airflow is dynamic and can change direction depending on resistances or obstructions that it meets. So depending on where the direction of airflow  or the average airflow direction is measured and how it is defined the same structure could have a portion that is oblique while the bulk of the airflow is not oblique to the face of the evaporative cooling panel depending on the orientation of the evaporative modules relative to their housing for directing airflow.
Applicant’s arguments with respect to claim(s) 27  regarding the combination of Dinnage in view of Taylor  and Fisher have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Where the newly cited reference of Bugler teaches the specific limitations of series connection with respect to a flow of liquid between evaporative media panels as an alternative to a parallel connection for evaporative media.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763             
                                                                                                                                                                                           /ERIC S RUPPERT/Primary Examiner, Art Unit 3763